DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6 recites the limitation "the emulsion graft polymer" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The presence of structural formula V at the end of the claim is indefinite.  

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 11 recites the limitation "the emulsion graft polymer" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the acrylic esters" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the word "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the bulk solution or suspension graft polymer" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13 recites the limitation "the emulsion graft polymer" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the words “preferably” and "especially" render the claim indefinite because it is unclear whether the limitation(s) following the words are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 14 recites the limitation "the emulsion graft polymer" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the words “preferably” and "especially" render the claim indefinite because it is unclear whether the limitation(s) following the words are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-7, 9-14, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) in view of Jung et al. (2009/0012217).
Regarding claims 1, 4, and 5:  Seidel et al. teach a composition comprising an aromatic polycarbonate in claimed amount [Examples; Table 1], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].
Seidel et al. fail to teach claimed component C).
However, Jung et al. teach that adding about 5 to about 40 wt% [0009], with an example at 4 wt% [Example 1], of a polymer comprising structural units derived from 5 mol% glycidyl methacrylate and 95 mol% of a vinyl compound including 70 parts by weight styrene and 20 parts by weight acrylonitrile [0098] to a composition comprising polycarbonate, a graft copolymer resin, and a phosphorus based flame retardant improves impact strength and flame retardancy [Examples; Table 1; 0106].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  
	Regarding claim 3:  Jung et al. teach that the polymer comprises about 5.0 mol % of glycidyl methacrylate and about 95 mol% of vinyl compound [00443].  Jung et al. teach that the vinyl compound comprises styrene in an about 40 to about 90 wt% and acrylonitrile in an amount of about 10 to about 60wt% and that the amount is optimized for viscosity and mechanical strength [0055].

Regarding claim 6:  Seidel et al. teach from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
 Regarding claims 7 and 22:  Seidel et al. teach the claimed compound [0160-0161; Examples].
	Regarding claim 9:  Seidel et al. teach using a mixture of graft polymers B [0075].  Seidel et al. teach ABS [0087, 0159].  When considering mixture of two polymers B, the skilled artisan would immediately envisage a 50:50 mixture.
	Regarding claim 10:  Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer [0036, 0127].   The subject matter prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
  Regarding claims 11-12:  Seidel et al. teach from 69 to 90 parts by weight of an aromatic polycarbonate [0032], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].  
Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using a mixture of graft polymers B [0075].  Seidel et al. teach that a second polymer B is produced by bulk, solution, or suspension polymerization [0088].  Seidel et al. teach ABS [0087, 0159].  When considering mixture of two polymers B, the skilled artisan would immediately envisage a 50:50 mixture.  Seidel et al. teach that the second polymer B is graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of a graft backbone [0077].  When 
Seidel et al. fail to teach claimed component C).
However, Jung et al. teach that adding about 5 to about 40 wt% [0009], with an example at 4 wt% [Example 1], of a polymer comprising structural units derived from 5 mol% glycidyl methacrylate and 95 mol% of a vinyl compound including 70 parts by weight styrene and 20 parts by weight acrylonitrile [0098] to a composition comprising polycarbonate, a graft copolymer resin, and a phosphorus based flame retardant improves impact strength and flame retardancy [Examples; Table 1; 0106].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  
Ranges taught overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
  Regarding claim 13:  Seidel et al. teach from 69 to 90 parts by weight of an aromatic polycarbonate [0032], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 
Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer prepared from 60 to 90 parts by weight of E.1.1 and 10 to 40 parts by weight of E.1.2 [0036, 0123-0127].   
Seidel et al. fail to teach claimed component C).
However, Jung et al. teach that adding about 5 to about 40 wt% [0009], with an example at 4 wt% [Example 1], of a polymer comprising structural units derived from 5 mol% glycidyl methacrylate and 95 mol% of a vinyl compound including 70 parts by weight styrene and 20 parts by weight acrylonitrile [0098] to a composition comprising polycarbonate, a graft copolymer resin, and a phosphorus based flame retardant improves impact strength and flame retardancy [Examples; Table 1; 0106].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  
Ranges taught overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 14:  Seidel et al. teach a composition comprising an aromatic polycarbonate in claimed amount [Examples; Table 1], 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].
Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer prepared from 60 to 90 parts by weight of E.1.1 and 10 to 40 parts by weight of E.1.2 [0036, 0123-0127].   
Seidel et al. fail to teach claimed component C).
However, Jung et al. teach that adding about 5 to about 40 wt% [0009], with an example at 4 wt% [Example 1], of a polymer comprising structural units derived from 5 mol% glycidyl methacrylate and 95 mol% of a vinyl compound including 70 parts by weight styrene and 20 parts by weight acrylonitrile [0098] to a composition comprising 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  
Ranges taught overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 18:  Seidel et al. teach molded articles [0154; Examples].
Regarding claim 19:  Jung et al. teach the claimed epoxy content [0050, 0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  It would have been obvious to optimize the amount of styrene for the desired viscosity and mechanical strength.
Regarding claim 20:  polymer B2) is optional and not required.
Regarding claim 21:  polymer B3) is optional and not required.


s 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) and Jung et al. (2009/0012217) as applied to claim 1 above further in view of Tamura (EP 2031014 B1).
Seidel et al. fail to teach the phenolic OH group concentration of their polycarbonate.
However, Tamura teaches that an aromatic polycarbonate should have an end hydroxyl group concentration of 40 ppm to 1000 ppm to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone [0038-0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an end hydroxyl group concentration of 40 ppm to 1000 ppm as taught by Tamura in the aromatic polycarbonate of Seidel et al. to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone.
Since the aromatic polycarbonate and the polymer comprising structural elements that derive from styrene and an epoxy-containing vinyl monomer are the same as claimed, and they are present in the claimed amounts, the claimed stoichiometric ratio of claim 9 is met.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or .


Claims 1-7, 9-14, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) in view of NOF Corporation (Functional Additives).
Regarding claims 1, 2, 4, 5 and 19:  Seidel et al. teach a composition comprising an aromatic polycarbonate in claimed amount [Examples; Table 1], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. improves impact resistance without any negative effect on mechanical properties (page 9).  Since MODIPER CL430-G is Applicant’s preferred component C, it will possess all of the claimed properties of claimed component C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 wt% of the polymer of Jung et al. to the composition of Seidel et al. to improve the impact strength and flame retardancy of the composition.  It would have been obvious to optimize the amount of styrene for the desired viscosity and mechanical strength.  At about 40 wt% styrene, the ratio overlaps the claimed ratio due to the many uses of the word “about”.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Regarding claim 6:  Seidel et al. teach from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
 Regarding claims 7 and 22:  Seidel et al. teach the claimed compound [0160-0161; Examples].

	Regarding claim 10:  Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer [0036, 0127].   The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
  Regarding claims 11-12:  Seidel et al. teach from 69 to 90 parts by weight of an aromatic polycarbonate [0032], 3.5 wt% or 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].  
Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using a mixture of graft polymers B [0075].  Seidel et al. teach that a second polymer B is produced by bulk, solution, or suspension polymerization 
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. improves impact resistance without any negative effect on mechanical properties (page 9).  Since MODIPER CL430-G is Applicant’s preferred component C, it will possess all of the claimed properties of claimed component C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  
Ranges taught overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer prepared from 60 to 90 parts by weight of E.1.1 and 10 to 40 parts by weight of E.1.2 [0036, 0123-0127].   
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. improves impact resistance without any negative effect on mechanical properties (page 9).  Since MODIPER CL430-G is Applicant’s preferred component C, it will possess all of the claimed properties of claimed component C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 14:  Seidel et al. teach a composition comprising an aromatic polycarbonate in claimed amount [Examples; Table 1], 6.0 wt% of a rubber modified graft polymer B prepared by emulsion polymerization that is free of epoxy groups [0159; Examples; Table 1], 10 wt% of a phosphorus containing flame retardant [Examples; Table 1] and 1.6 wt% of additives [Examples; Table 1].  Seidel et al. teach that polymer B has an elastomeric acrylate graft base [0084, 0092].
Seidel et al. teach that polymer B is an emulsion graft polymer comprising from 5 to 95 wt% of B1. [0076], comprising a mixture of from 50 to 99 parts by weight of B.1.1 [0080] and 1 to 50 parts by weight of b.1.2 [0081], and 95 to 5 wt% of an elastomeric acrylate rubber base [0077, 0084, 0092], with optionally having up to 40 wt% of other polymerizable ethylenically unsaturated monomers that are C1 to C8 alkyl esters [0092].  
Seidel et al. teach using from 0 to 20 parts by weight of component E), which is a rubber-free vinyl copolymer prepared from 60 to 90 parts by weight of E.1.1 and 10 to 40 parts by weight of E.1.2 [0036, 0123-0127].   
Seidel et al. fail to teach claimed component C).
However, NOF Corporation teaches that adding about 5 wt% of MODIPER CL430-G to a composition comprising polycarbonate, and polymer B of Seidel et al. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 5 wt% of MODIPER CL430-G of as taught by NOF Corporation to the composition of Seidel et al. to improve the impact resistance without having any negative effect on mechanical properties.  
Ranges taught overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 18:  Seidel et al. teach molded articles [0154; Examples].


Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (2003/0105196) and NOF Corporation (Functional Additives) as applied to claim 1 above further in view of Tamura (EP 2031014 B1).
Seidel et al. fail to teach the phenolic OH group concentration of their polycarbonate.
However, Tamura teaches that an aromatic polycarbonate should have an end hydroxyl group concentration of 40 ppm to 1000 ppm to prevent deterioration of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an end hydroxyl group concentration of 40 ppm to 1000 ppm as taught by Tamura in the aromatic polycarbonate of Seidel et al. to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone.
Since the aromatic polycarbonate and the polymer comprising structural elements that derive from styrene and an epoxy-containing vinyl monomer are the same as claimed, and they are present in the claimed amounts, the claimed stoichiometric ratio of claim 9 is met.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-14 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,797 in view of Seidel et al. (2003/0105196).
The Patent claims the claimed composition with the exception of the phosphorus flame retardant, and the specific polymer B.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].  Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties, and to use the polymer B of Seidel et al. as the polymer B of the Patent claims.  It is a simple substitution of one known element for another to obtain predictable results.    

s 1-14 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,111,380 in view of Seidel et al. (2003/0105196). 
The Patent claims the claimed composition with the exception of the phosphorus flame retardant, and the specific polymer B.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].  Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties, and to use the polymer B of Seidel et al. as the polymer B of the Patent claims.  It is a simple substitution of one known element for another to obtain predictable results.    


Claims 1-14 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/474329 in view of Seidel et al. (2003/0105196).
The copending application claims the claimed composition with the exception of the phosphorus flame retardant, and the specific polymer B.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the copending claims to improve the flame retardance and other physical properties, and to use the polymer B of Seidel et al. as the polymer B of the copending claims.  It is a simple substitution of one known element for another to obtain predictable results.    
This is a provisional nonstatutory double patenting rejection.

Claims 1-14 and 18-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/755770 in view of Seidel et al. (2003/0105196).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending application claims the claimed composition with the exception of the specific polymer B.
However, Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130] in an analogous composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to to use the polymer B of Seidel et al. as the polymer 
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-14 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-22 of copending Application No. 16/645305 in view of Seidel et al. (2003/0105196).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending application claims the claimed composition with the exception of the specific polymer B.
However, Seidel et al. teach the claimed polymer B [0074-0092, 0120-0130] in an analogous composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to to use the polymer B of Seidel et al. as the polymer B of the copending claims.  It is a simple substitution of one known element for another to obtain predictable results.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763